Case 2:11-cv-01754-BRM-AME Document 621-32 Filed 07/23/20 Page 1 of 3 PageID: 49154




                                 Exhibit CC
Case 2:11-cv-01754-BRM-AME Document 621-32 Filed 07/23/20 Page 2 of 3 PageID: 49155




                                                      March 18, 2020


   Arthur A. Dornbusch II, Esq.
   6 Harbor Drive
   Rumson, New Jersey 07760

   RE:    Williams v. BASF Catalysts, Inc. et al.
          USDC NJ; No: 2:11-cv-01754

   Dear Mr. Dornbusch:

        This will confirm and memorialize the agreement between the individual defendant whose
   signature appears below (the “Individual Defendant”) in Williams et al. v. BASF Catalysts LLC,
   et al. (Civil Action No 2-11-cv-01754 (ES)(JAD)) (hereafter, the “Williams Action”) and the
   Plaintiffs and Class Representatives in the Williams Action, on behalf of themselves and the
   putative Class Members, by and through their attorneys, Cohen, Placitella and Roth, P.C., that
   for good and valuable consideration, including inclusion of the Individual Defendant as a
   Released Party in the Williams Action Settlement Agreement and the dismissal with prejudice of
   all claims asserted against the Individual Defendant (without the payment of any sum from the
   Individual Defendant), and intending to be legally bound, the undersigned Individual Defendant
   agrees that he will not directly or indirectly:

             a. Challenge, object to or otherwise oppose the Settlement Agreement, the Motion
                for Preliminary Approval, the Motion for Final Approval, and implementation of
                the settlement as set forth in the Settlement Agreement, or instigate, assist or
                support any challenge, objection or opposition to any of the foregoing;

             b. Challenge, object to or otherwise oppose, or instigate, assist or support any
                challenge, objection or opposition to Plaintiffs’ nominations of persons or entities
                to implement and carry out the Settlement Agreement, including the proposed
                Settlement Trustee and Master, the Settlement Administrator, the Lien
                Administrator, the Notice Agent, and the Cost Fund and Settlement Fund
                Financial Institution; or
Case 2:11-cv-01754-BRM-AME Document 621-32 Filed 07/23/20 Page 3 of 3 PageID: 49156
